Exhibit 10.1

 

August 1, 2018

 

Tottenham Acquisition I Limited

Unit B, 11F
On Hing Building
1-9 On Hing Terrance
Central, Hong Kong

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

 

Re:      Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Tottenham
Acquisition I Limited, a British Virgin Islands company (the “Company”), and
Chardan Capital Markets, LLC, as Representative (the “Representative”) of the
several underwriters named on Schedule A thereto (the “Underwriters”), relating
to an underwritten initial public offering (the “IPO”) of the Company’s units
(the “Units”), each comprised of one ordinary share of the Company, par value
$0.0001 per share (the “Ordinary Shares”), one redeemable warrant, each warrant
entitling its holder to purchase one-half (1/2) of one Ordinary Share at an
exercise price of $11.50 per full share (the “Warrants”), and one right to
receive one-tenth (1/10) of one Ordinary Share (the “Rights”). Certain
capitalized terms used herein are defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.       If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all Ordinary Shares beneficially owned by
him, her or it, whether acquired before, in or after the IPO, in favor of such
Business Combination.

 

2.       (a) In the event that the Company fails to consummate a Business
Combination within 12 months from the closing of the Company’s IPO (or, in the
event that the Company extended the period of time to consummate a business
combination up to three times, each by an additional three months, within 21
months) from the closing of the Company’s IPO, the undersigned shall take all
reasonable steps to (i) cause the Trust Fund to be liquidated and distributed to
the holders of the IPO Shares and (ii) cause the Company to liquidate as soon as
reasonably practicable.

 

 

 

 



 1 

 

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his, her
or its Insider Shares (“Claim”) and hereby waives any Claim the undersigned may
have in the future as a result of, or arising out of, any contracts or
agreements with the Company and will not seek recourse against the Trust Fund
for any reason whatsoever.

 

3.       The undersigned will escrow all of his, her or its Insider Shares
pursuant to the terms of a Stock Escrow Agreement, which the Company will enter
into with the undersigned and an escrow agent acceptable to the Company.

 

4.       In order to minimize potential conflicts of interest which may arise
from multiple affiliations, the undersigned agrees to present to the Company for
its consideration, prior to presentation to any other person or entity, any
suitable opportunity to acquire a target business, until the earlier of the
consummation by the Company of a Business Combination or the liquidation of the
Company, subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

5.       The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, including any company that is a portfolio
company of, or otherwise affiliated with, or has received financial investment
from, an entity with which any Insider or their affiliates is affiliated, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 

6.       Neither the undersigned, any member of the family of the undersigned,
nor any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment prior to, or for services rendered
in connection with, the consummation of the Business Combination; provided that
the Company shall be allowed to repay working capital loans made by the
undersigned to the Company in cash upon consummation of the Business
Combination. Notwithstanding the foregoing, the undersigned and any affiliate of
the undersigned shall be entitled to reimbursement from the Company for their
out-of-pocket expenses incurred in connection with identifying, investigating
and consummating a Business Combination.

 

7.       Neither the undersigned, any member of the family of the undersigned,
nor any affiliate of the undersigned will be entitled to receive or accept a
finder’s fee or any other compensation in the event the undersigned, any member
of the family of the undersigned or any affiliate of the undersigned originates
a Business Combination.

 

 

 

 



 2 

 

 

8.       The undersigned agrees to be a director of the Company until the
earlier of the consummation by the Company of a Business Combination or the
liquidation of the Company. The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s biography and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933. The undersigned’s FINRA Questionnaire previously
furnished to the Company and the Representative is true and accurate in all
material respects. The undersigned represents and warrants that:

 

(a)He, she or it has never had a petition under the federal bankruptcy laws or
any state insolvency law been filed by or against (i) him, her or it, or any
partnership in which he or she was a general partner at or within two years
before the time of filing; or (ii) any corporation or business association of
which he or she was an executive officer at or within two years before the time
of such filing;

 

(b)He, she or it has never had a receiver, fiscal agent or similar officer been
appointed by a court for his business or property, or any such partnership;

 

(c)He, she or it has never been convicted of fraud in a civil or criminal
proceeding;

 

(d)He, she or it has never been convicted in a criminal proceeding or named the
subject of a pending criminal proceeding (excluding traffic violations and minor
offenses);

 

(e)He, she or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting him,
her or it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 

(f)He, she, or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days his,
her or its right to engage in any activity described in 10(e)(i) above, or to be
associated with persons engaged in any such activity;

 

(g)He, she, or it has never been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal or state securities law,
where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)He, she, or it has never been found by a court of competent jurisdiction in a
civil action or by the CFTC to have violated any federal commodities law, where
the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

 

 

 



 3 

 

 

(i)He, she, or it has never been the subject of, or a party to, any Federal,
State or foreign judicial or administrative order, judgment, decree or finding,
not subsequently reversed, suspended or vacated, relating to an alleged
violation of (i) any Federal, State or foreign securities or commodities law or
regulation, (ii) any law or regulation respecting financial institutions or
insurance companies including, but not limited to, a temporary or permanent
injunction, order of disgorgement or restitution, civil money penalty or
temporary or permanent cease-and desist order, or removal or prohibition order
or (iii) any law or regulation prohibiting mail or wire fraud or fraud in
connection with any business entity;

 

(j)He, she or it has never been the subject of, or party to, any sanction or
order, not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)He, she or it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 

(l)He, she or it was never subject to a final order of a state or foreign
securities commission (or an agency of officer of a state performing like
functions); a state or foreign authority that supervises or examines banks,
savings associations, or credit unions; a state or foreign insurance commission
(or an agency or officer of a state performing like functions); an appropriate
federal or foreign banking agency; the CFTC; or the National Credit Union
Administration that is based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct;

 

(m)He, she or it has never been subject to any order, judgment or decree of any
court of competent jurisdiction, that, at the time of the sale of the Units,
restrained or enjoined him, her or it from engaging or continuing to engage in
any conduct or practice: (i) in connection with the purchase or sale of any
security; (ii) involving the making of any false filing with the SEC or any
foreign regulatory agency with similar functions; or (iii) arising out of the
conduct of the business of an underwriter, broker, dealer, municipal securities
dealer, investment adviser or paid solicitor of purchasers of securities;

 

(n)He, she or it has never been subject to any order of the SEC or any foreign
regulatory agency with similar functions that orders him, her or it to cease and
desist from committing or causing a future violation of: (i) any scienter-based
anti-fraud provision of the federal securities laws, including, but not limited
to, Section 17(a)(1) of the Securities Act, Section 10(b) of the Exchange Act
and Rule 10b-5 thereunder, Section 15(c) and Section 206(1) of the Advisers Act
or any other rule or regulation thereunder; or (ii) Section 5 of the Securities
Act;

 

 

 



 4 

 

 

(o)He, she or it has never filed (as a registrant or issuer), or been named as
an underwriter in any registration statement or Regulation A offering statement
filed with the SEC that was the subject of a refusal order, stop order, or order
suspending the Regulation A exemption, or is, currently, the subject of an
investigation or proceeding to determine whether a stop order or suspension
order should be issued;

 

(p)He, she or it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)He, she or it is not subject to a final order of a state securities
commission (or an agency of officer of a state performing like functions); a
state authority that supervises or examines banks, savings associations, or
credit unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

 

(r)He, she or it is not subject to an order of the SEC entered pursuant to
section 15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange
Act”) or section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the
“Advisers Act”) that: (i) suspends or revokes the undersigned’s registration as
a broker, dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)He, she or it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

9.       The undersigned has full right and power, without violating any
agreement by which he, she or it is bound, to enter into this letter agreement
and to serve as a director of the Company.

 

10.       The undersigned hereby waives his, her or its right to exercise
redemption rights with respect to any Ordinary Shares owned or to be owned by
the undersigned, directly or indirectly, whether purchased by the undersigned
prior to the IPO, in the IPO or in the aftermarket, and agrees that he, she or
it will not seek redemption with respect to or otherwise sell, such shares in
connection with any vote to approve a Business Combination with respect thereto,
a vote to amend the provisions of the Company’s Amended and Restated Memorandum
and Articles of Association, or a tender offer by the Company prior to a
Business Combination.

 

 

 

 



 5 

 

 

11.       The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
holders of IPO Shares the right to receive their pro rata portion of the funds
then held in the Trust Fund.

 

12.       In connection with Section 5-1401 of the General Obligations Law of
the State of New York, this letter agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
principles of conflicts of law that would result in the application of the
substantive law of another jurisdiction. The parties hereto agree that any
action, proceeding or claim arising out of or relating in any way to this letter
agreement shall be resolved through final and binding arbitration in accordance
with the International Arbitration Rules of the American Arbitration Association
(“AAA”). The arbitration shall be brought before the AAA International Center
for Dispute Resolution’s offices in New York City, New York, will be conducted
in English and will be decided by a panel of three arbitrators selected from the
AAA Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 

13.       As used herein, (i) a “Business Combination” shall mean a merger,
share exchange, asset acquisition, contractual arrangement, share purchase,
recapitalization, reorganization or other similar business combination with one
or more businesses or entities; (ii) “Insiders” shall mean all officers,
directors and shareholders of the Company immediately prior to the IPO; (iii)
“Insider Shares” shall mean all of the Ordinary Shares of the Company acquired
by an Insider prior to the IPO; (iv) “IPO Shares” shall mean the Ordinary Shares
issued in the Company’s IPO; (v) “Registration Statement” means the registration
statement on Form S-1 filed by the Company with respect to the IPO; and (vi)
“Trust Fund” shall mean the trust fund into which a portion of the net proceeds
of the Company’s IPO will be deposited.

 

14.       Any notice, consent or request to be given in connection with any of
the terms or provisions of this letter agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

with a copy (which copy shall not constitute notice) to:

 

Hunter, Taubman, Fischer & Li LLC

1450 Broadway, 26th Floor

New York, NY 10018

Attn: Lou Taubman, Esq.

Facsimile: (212) 202-6380

 

 

 

 



 6 

 

 

If to the Company:

 

Tottenham Acquisition I Limited

Unit B, 11F
On Hing Building
1-9 On Hing Terrance
Central, Hong Kong

Attn: Jason Ma, Chief Executive Officer

 

with a copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Giovanni Caruso, Esq.

Facsimile: (212) 504-3013

 

15.       No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

16.       The undersigned acknowledges and understands that the Underwriters and
the Company will rely upon the agreements, representations and warranties set
forth herein in proceeding with the IPO.

 

 

 

 

 

/s/ Albert Lyu                                                       

Albert Lyu



 

 

 

 

 



 7 

 

 

August 1, 2018

 

Tottenham Acquisition I Limited

Unit B, 11F
On Hing Building
1-9 On Hing Terrance
Central, Hong Kong

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

 

Re:      Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Tottenham
Acquisition I Limited, a British Virgin Islands company (the “Company”), and
Chardan Capital Markets, LLC, as Representative (the “Representative”) of the
several underwriters named on Schedule A thereto (the “Underwriters”), relating
to an underwritten initial public offering (the “IPO”) of the Company’s units
(the “Units”), each comprised of one ordinary share of the Company, par value
$0.0001 per share (the “Ordinary Shares”), one redeemable warrant, each warrant
entitling its holder to purchase one-half (1/2) of one Ordinary Share at an
exercise price of $11.50 per full share (the “Warrants”), and one right to
receive one-tenth (1/10) of one Ordinary Share (the “Rights”). Certain
capitalized terms used herein are defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.       If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all Ordinary Shares beneficially owned by
him, her or it, whether acquired before, in or after the IPO, in favor of such
Business Combination.

 

2.       (a) In the event that the Company fails to consummate a Business
Combination within 12 months from the closing of the Company’s IPO (or, in the
event that the Company extended the period of time to consummate a business
combination up to three times, each by an additional three months, within 21
months) from the closing of the Company’s IPO, the undersigned shall take all
reasonable steps to (i) cause the Trust Fund to be liquidated and distributed to
the holders of the IPO Shares and (ii) cause the Company to liquidate as soon as
reasonably practicable.

 

 

 

 



 8 

 

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his, her
or its Insider Shares (“Claim”) and hereby waives any Claim the undersigned may
have in the future as a result of, or arising out of, any contracts or
agreements with the Company and will not seek recourse against the Trust Fund
for any reason whatsoever.

 

3.       The undersigned will escrow all of his, her or its Insider Shares
pursuant to the terms of a Stock Escrow Agreement, which the Company will enter
into with the undersigned and an escrow agent acceptable to the Company.

 

4.       In order to minimize potential conflicts of interest which may arise
from multiple affiliations, the undersigned agrees to present to the Company for
its consideration, prior to presentation to any other person or entity, any
suitable opportunity to acquire a target business, until the earlier of the
consummation by the Company of a Business Combination or the liquidation of the
Company, subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

5.       The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, including any company that is a portfolio
company of, or otherwise affiliated with, or has received financial investment
from, an entity with which any Insider or their affiliates is affiliated, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 

6.       Neither the undersigned, any member of the family of the undersigned,
nor any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment prior to, or for services rendered
in connection with, the consummation of the Business Combination; provided that
the Company shall be allowed to repay working capital loans made by the
undersigned to the Company in cash upon consummation of the Business
Combination. Notwithstanding the foregoing, the undersigned and any affiliate of
the undersigned shall be entitled to reimbursement from the Company for their
out-of-pocket expenses incurred in connection with identifying, investigating
and consummating a Business Combination.

 

7.       Neither the undersigned, any member of the family of the undersigned,
nor any affiliate of the undersigned will be entitled to receive or accept a
finder’s fee or any other compensation in the event the undersigned, any member
of the family of the undersigned or any affiliate of the undersigned originates
a Business Combination.

 

 

 

 



 9 

 

 

8.       The undersigned agrees to be a director of the Company until the
earlier of the consummation by the Company of a Business Combination or the
liquidation of the Company. The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s biography and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933. The undersigned’s FINRA Questionnaire previously
furnished to the Company and the Representative is true and accurate in all
material respects. The undersigned represents and warrants that:

 

(a)He, she or it has never had a petition under the federal bankruptcy laws or
any state insolvency law been filed by or against (i) him, her or it, or any
partnership in which he or she was a general partner at or within two years
before the time of filing; or (ii) any corporation or business association of
which he or she was an executive officer at or within two years before the time
of such filing;

 

(b)He, she or it has never had a receiver, fiscal agent or similar officer been
appointed by a court for his business or property, or any such partnership;

 

(c)He, she or it has never been convicted of fraud in a civil or criminal
proceeding;

 

(d)He, she or it has never been convicted in a criminal proceeding or named the
subject of a pending criminal proceeding (excluding traffic violations and minor
offenses);

 

(e)He, she or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting him,
her or it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 

(f)He, she, or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days his,
her or its right to engage in any activity described in 10(e)(i) above, or to be
associated with persons engaged in any such activity;

 

(g)He, she, or it has never been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal or state securities law,
where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)He, she, or it has never been found by a court of competent jurisdiction in a
civil action or by the CFTC to have violated any federal commodities law, where
the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

 

 

 



 10 

 

 

(i)He, she, or it has never been the subject of, or a party to, any Federal,
State or foreign judicial or administrative order, judgment, decree or finding,
not subsequently reversed, suspended or vacated, relating to an alleged
violation of (i) any Federal, State or foreign securities or commodities law or
regulation, (ii) any law or regulation respecting financial institutions or
insurance companies including, but not limited to, a temporary or permanent
injunction, order of disgorgement or restitution, civil money penalty or
temporary or permanent cease-and desist order, or removal or prohibition order
or (iii) any law or regulation prohibiting mail or wire fraud or fraud in
connection with any business entity;

 

(j)He, she or it has never been the subject of, or party to, any sanction or
order, not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)He, she or it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 

(l)He, she or it was never subject to a final order of a state or foreign
securities commission (or an agency of officer of a state performing like
functions); a state or foreign authority that supervises or examines banks,
savings associations, or credit unions; a state or foreign insurance commission
(or an agency or officer of a state performing like functions); an appropriate
federal or foreign banking agency; the CFTC; or the National Credit Union
Administration that is based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct;

 

(m)He, she or it has never been subject to any order, judgment or decree of any
court of competent jurisdiction, that, at the time of the sale of the Units,
restrained or enjoined him, her or it from engaging or continuing to engage in
any conduct or practice: (i) in connection with the purchase or sale of any
security; (ii) involving the making of any false filing with the SEC or any
foreign regulatory agency with similar functions; or (iii) arising out of the
conduct of the business of an underwriter, broker, dealer, municipal securities
dealer, investment adviser or paid solicitor of purchasers of securities;

 

(n)He, she or it has never been subject to any order of the SEC or any foreign
regulatory agency with similar functions that orders him, her or it to cease and
desist from committing or causing a future violation of: (i) any scienter-based
anti-fraud provision of the federal securities laws, including, but not limited
to, Section 17(a)(1) of the Securities Act, Section 10(b) of the Exchange Act
and Rule 10b-5 thereunder, Section 15(c) and Section 206(1) of the Advisers Act
or any other rule or regulation thereunder; or (ii) Section 5 of the Securities
Act;

 

 

 



 11 

 

 

(o)He, she or it has never filed (as a registrant or issuer), or been named as
an underwriter in any registration statement or Regulation A offering statement
filed with the SEC that was the subject of a refusal order, stop order, or order
suspending the Regulation A exemption, or is, currently, the subject of an
investigation or proceeding to determine whether a stop order or suspension
order should be issued;

 

(p)He, she or it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)He, she or it is not subject to a final order of a state securities
commission (or an agency of officer of a state performing like functions); a
state authority that supervises or examines banks, savings associations, or
credit unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

 

(r)He, she or it is not subject to an order of the SEC entered pursuant to
section 15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange
Act”) or section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the
“Advisers Act”) that: (i) suspends or revokes the undersigned’s registration as
a broker, dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)He, she or it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

9.       The undersigned has full right and power, without violating any
agreement by which he, she or it is bound, to enter into this letter agreement
and to serve as a director of the Company.

 

10.       The undersigned hereby waives his, her or its right to exercise
redemption rights with respect to any Ordinary Shares owned or to be owned by
the undersigned, directly or indirectly, whether purchased by the undersigned
prior to the IPO, in the IPO or in the aftermarket, and agrees that he, she or
it will not seek redemption with respect to or otherwise sell, such shares in
connection with any vote to approve a Business Combination with respect thereto,
a vote to amend the provisions of the Company’s Amended and Restated Memorandum
and Articles of Association, or a tender offer by the Company prior to a
Business Combination.

 

 

 

 



 12 

 

 

11.       The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
holders of IPO Shares the right to receive their pro rata portion of the funds
then held in the Trust Fund.

 

12.       In connection with Section 5-1401 of the General Obligations Law of
the State of New York, this letter agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
principles of conflicts of law that would result in the application of the
substantive law of another jurisdiction. The parties hereto agree that any
action, proceeding or claim arising out of or relating in any way to this letter
agreement shall be resolved through final and binding arbitration in accordance
with the International Arbitration Rules of the American Arbitration Association
(“AAA”). The arbitration shall be brought before the AAA International Center
for Dispute Resolution’s offices in New York City, New York, will be conducted
in English and will be decided by a panel of three arbitrators selected from the
AAA Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 

13.       As used herein, (i) a “Business Combination” shall mean a merger,
share exchange, asset acquisition, contractual arrangement, share purchase,
recapitalization, reorganization or other similar business combination with one
or more businesses or entities; (ii) “Insiders” shall mean all officers,
directors and shareholders of the Company immediately prior to the IPO; (iii)
“Insider Shares” shall mean all of the Ordinary Shares of the Company acquired
by an Insider prior to the IPO; (iv) “IPO Shares” shall mean the Ordinary Shares
issued in the Company’s IPO; (v) “Registration Statement” means the registration
statement on Form S-1 filed by the Company with respect to the IPO; and (vi)
“Trust Fund” shall mean the trust fund into which a portion of the net proceeds
of the Company’s IPO will be deposited.

 

14.       Any notice, consent or request to be given in connection with any of
the terms or provisions of this letter agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

with a copy (which copy shall not constitute notice) to:

 

Hunter, Taubman, Fischer & Li LLC

1450 Broadway, 26th Floor

New York, NY 10018

Attn: Lou Taubman, Esq.

Facsimile: (212) 202-6380

 

 

 

 



 13 

 

 

If to the Company:

 

Tottenham Acquisition I Limited

Unit B, 11F
On Hing Building
1-9 On Hing Terrance
Central, Hong Kong

Attn: Jason Ma, Chief Executive Officer

 

with a copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Giovanni Caruso, Esq.

Facsimile: (212) 504-3013

 

15.       No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

16.       The undersigned acknowledges and understands that the Underwriters and
the Company will rely upon the agreements, representations and warranties set
forth herein in proceeding with the IPO.

 

 

 

 

 

 

 

 

 

 

 

 

 



/s/ Estela Kuo                                                      

Estela Kuo

 

 

 

 

 14 

 



 

August 1, 2018

 

Tottenham Acquisition I Limited

Unit B, 11F
On Hing Building
1-9 On Hing Terrance
Central, Hong Kong

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

 

Re:      Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Tottenham
Acquisition I Limited, a British Virgin Islands company (the “Company”), and
Chardan Capital Markets, LLC, as Representative (the “Representative”) of the
several underwriters named on Schedule A thereto (the “Underwriters”), relating
to an underwritten initial public offering (the “IPO”) of the Company’s units
(the “Units”), each comprised of one ordinary share of the Company, par value
$0.0001 per share (the “Ordinary Shares”), one redeemable warrant, each warrant
entitling its holder to purchase one-half (1/2) of one Ordinary Share at an
exercise price of $11.50 per full share (the “Warrants”), and one right to
receive one-tenth (1/10) of one Ordinary Share (the “Rights”). Certain
capitalized terms used herein are defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.       If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all Ordinary Shares beneficially owned by
him, her or it, whether acquired before, in or after the IPO, in favor of such
Business Combination.

 

2.       (a) In the event that the Company fails to consummate a Business
Combination within 12 months from the closing of the Company’s IPO (or, in the
event that the Company extended the period of time to consummate a business
combination up to three times, each by an additional three months, within 21
months) from the closing of the Company’s IPO, the undersigned shall take all
reasonable steps to (i) cause the Trust Fund to be liquidated and distributed to
the holders of the IPO Shares and (ii) cause the Company to liquidate as soon as
reasonably practicable.

 

 

 

 



 15 

 

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his, her
or its Insider Shares (“Claim”) and hereby waives any Claim the undersigned may
have in the future as a result of, or arising out of, any contracts or
agreements with the Company and will not seek recourse against the Trust Fund
for any reason whatsoever.

 

3.       The undersigned will escrow all of his, her or its Insider Shares
pursuant to the terms of a Stock Escrow Agreement, which the Company will enter
into with the undersigned and an escrow agent acceptable to the Company.

 

4.       In order to minimize potential conflicts of interest which may arise
from multiple affiliations, the undersigned agrees to present to the Company for
its consideration, prior to presentation to any other person or entity, any
suitable opportunity to acquire a target business, until the earlier of the
consummation by the Company of a Business Combination or the liquidation of the
Company, subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

5.       The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, including any company that is a portfolio
company of, or otherwise affiliated with, or has received financial investment
from, an entity with which any Insider or their affiliates is affiliated, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 

6.       Neither the undersigned, any member of the family of the undersigned,
nor any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment prior to, or for services rendered
in connection with, the consummation of the Business Combination; provided that
the Company shall be allowed to repay working capital loans made by the
undersigned to the Company in cash upon consummation of the Business
Combination. Notwithstanding the foregoing, the undersigned and any affiliate of
the undersigned shall be entitled to reimbursement from the Company for their
out-of-pocket expenses incurred in connection with identifying, investigating
and consummating a Business Combination.

 

7.       Neither the undersigned, any member of the family of the undersigned,
nor any affiliate of the undersigned will be entitled to receive or accept a
finder’s fee or any other compensation in the event the undersigned, any member
of the family of the undersigned or any affiliate of the undersigned originates
a Business Combination.

 

 

 

 



 16 

 

 

8.       The undersigned agrees to be a director and officer of the Company
until the earlier of the consummation by the Company of a Business Combination
or the liquidation of the Company. The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s biography and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933. The undersigned’s FINRA Questionnaire previously
furnished to the Company and the Representative is true and accurate in all
material respects. The undersigned represents and warrants that:

 

(a)He, she or it has never had a petition under the federal bankruptcy laws or
any state insolvency law been filed by or against (i) him, her or it, or any
partnership in which he or she was a general partner at or within two years
before the time of filing; or (ii) any corporation or business association of
which he or she was an executive officer at or within two years before the time
of such filing;

 

(b)He, she or it has never had a receiver, fiscal agent or similar officer been
appointed by a court for his business or property, or any such partnership;

 

(c)He, she or it has never been convicted of fraud in a civil or criminal
proceeding;

 

(d)He, she or it has never been convicted in a criminal proceeding or named the
subject of a pending criminal proceeding (excluding traffic violations and minor
offenses);

 

(e)He, she or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting him,
her or it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 

(f)He, she, or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days his,
her or its right to engage in any activity described in 10(e)(i) above, or to be
associated with persons engaged in any such activity;

 

(g)He, she, or it has never been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal or state securities law,
where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)He, she, or it has never been found by a court of competent jurisdiction in a
civil action or by the CFTC to have violated any federal commodities law, where
the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

 

 

 



 17 

 

 

(i)He, she, or it has never been the subject of, or a party to, any Federal,
State or foreign judicial or administrative order, judgment, decree or finding,
not subsequently reversed, suspended or vacated, relating to an alleged
violation of (i) any Federal, State or foreign securities or commodities law or
regulation, (ii) any law or regulation respecting financial institutions or
insurance companies including, but not limited to, a temporary or permanent
injunction, order of disgorgement or restitution, civil money penalty or
temporary or permanent cease-and desist order, or removal or prohibition order
or (iii) any law or regulation prohibiting mail or wire fraud or fraud in
connection with any business entity;

 

(j)He, she or it has never been the subject of, or party to, any sanction or
order, not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)He, she or it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 

(l)He, she or it was never subject to a final order of a state or foreign
securities commission (or an agency of officer of a state performing like
functions); a state or foreign authority that supervises or examines banks,
savings associations, or credit unions; a state or foreign insurance commission
(or an agency or officer of a state performing like functions); an appropriate
federal or foreign banking agency; the CFTC; or the National Credit Union
Administration that is based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct;

 

(m)He, she or it has never been subject to any order, judgment or decree of any
court of competent jurisdiction, that, at the time of the sale of the Units,
restrained or enjoined him, her or it from engaging or continuing to engage in
any conduct or practice: (i) in connection with the purchase or sale of any
security; (ii) involving the making of any false filing with the SEC or any
foreign regulatory agency with similar functions; or (iii) arising out of the
conduct of the business of an underwriter, broker, dealer, municipal securities
dealer, investment adviser or paid solicitor of purchasers of securities;

 

(n)He, she or it has never been subject to any order of the SEC or any foreign
regulatory agency with similar functions that orders him, her or it to cease and
desist from committing or causing a future violation of: (i) any scienter-based
anti-fraud provision of the federal securities laws, including, but not limited
to, Section 17(a)(1) of the Securities Act, Section 10(b) of the Exchange Act
and Rule 10b-5 thereunder, Section 15(c) and Section 206(1) of the Advisers Act
or any other rule or regulation thereunder; or (ii) Section 5 of the Securities
Act;

 

 

 



 18 

 

 

(o)He, she or it has never filed (as a registrant or issuer), or been named as
an underwriter in any registration statement or Regulation A offering statement
filed with the SEC that was the subject of a refusal order, stop order, or order
suspending the Regulation A exemption, or is, currently, the subject of an
investigation or proceeding to determine whether a stop order or suspension
order should be issued;

 

(p)He, she or it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)He, she or it is not subject to a final order of a state securities
commission (or an agency of officer of a state performing like functions); a
state authority that supervises or examines banks, savings associations, or
credit unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

 

(r)He, she or it is not subject to an order of the SEC entered pursuant to
section 15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange
Act”) or section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the
“Advisers Act”) that: (i) suspends or revokes the undersigned’s registration as
a broker, dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)He, she or it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

9.       The undersigned has full right and power, without violating any
agreement by which he, she or it is bound, to enter into this letter agreement
and to serve as a director and officer of the Company.

 

10.       The undersigned hereby waives his, her or its right to exercise
redemption rights with respect to any Ordinary Shares owned or to be owned by
the undersigned, directly or indirectly, whether purchased by the undersigned
prior to the IPO, in the IPO or in the aftermarket, and agrees that he, she or
it will not seek redemption with respect to or otherwise sell, such shares in
connection with any vote to approve a Business Combination with respect thereto,
a vote to amend the provisions of the Company’s Amended and Restated Memorandum
and Articles of Association, or a tender offer by the Company prior to a
Business Combination.

 

 

 

 



 19 

 

 

11.       The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
holders of IPO Shares the right to receive their pro rata portion of the funds
then held in the Trust Fund.

 

12.       In connection with Section 5-1401 of the General Obligations Law of
the State of New York, this letter agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
principles of conflicts of law that would result in the application of the
substantive law of another jurisdiction. The parties hereto agree that any
action, proceeding or claim arising out of or relating in any way to this letter
agreement shall be resolved through final and binding arbitration in accordance
with the International Arbitration Rules of the American Arbitration Association
(“AAA”). The arbitration shall be brought before the AAA International Center
for Dispute Resolution’s offices in New York City, New York, will be conducted
in English and will be decided by a panel of three arbitrators selected from the
AAA Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 

13.       As used herein, (i) a “Business Combination” shall mean a merger,
share exchange, asset acquisition, contractual arrangement, share purchase,
recapitalization, reorganization or other similar business combination with one
or more businesses or entities; (ii) “Insiders” shall mean all officers,
directors and shareholders of the Company immediately prior to the IPO; (iii)
“Insider Shares” shall mean all of the Ordinary Shares of the Company acquired
by an Insider prior to the IPO; (iv) “IPO Shares” shall mean the Ordinary Shares
issued in the Company’s IPO; (v) “Registration Statement” means the registration
statement on Form S-1 filed by the Company with respect to the IPO; and (vi)
“Trust Fund” shall mean the trust fund into which a portion of the net proceeds
of the Company’s IPO will be deposited.

 

14.       Any notice, consent or request to be given in connection with any of
the terms or provisions of this letter agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

with a copy (which copy shall not constitute notice) to:

 

Hunter, Taubman, Fischer & Li LLC

1450 Broadway, 26th Floor

New York, NY 10018

Attn: Lou Taubman, Esq.

Facsimile: (212) 202-6380

 

 

 

 



 20 

 

 

If to the Company:

 

Tottenham Acquisition I Limited

Unit B, 11F
On Hing Building
1-9 On Hing Terrance
Central, Hong Kong

Attn: Jason Ma, Chief Executive Officer

 

with a copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Giovanni Caruso, Esq.

Facsimile: (212) 504-3013

 

15.       No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

16.       The undersigned acknowledges and understands that the Underwriters and
the Company will rely upon the agreements, representations and warranties set
forth herein in proceeding with the IPO.

 

 

 

 

 

/s/ Felix Wong                                                       

Felix Wong



 

 

 

 

 

 

 

 

 21 

 



August 1, 2018

 

Tottenham Acquisition I Limited

Unit B, 11F
On Hing Building
1-9 On Hing Terrance
Central, Hong Kong

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

 

Re:      Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Tottenham
Acquisition I Limited, a British Virgin Islands company (the “Company”), and
Chardan Capital Markets, LLC, as Representative (the “Representative”) of the
several underwriters named on Schedule A thereto (the “Underwriters”), relating
to an underwritten initial public offering (the “IPO”) of the Company’s units
(the “Units”), each comprised of one ordinary share of the Company, par value
$0.0001 per share (the “Ordinary Shares”), one redeemable warrant, each warrant
entitling its holder to purchase one-half (1/2) of one Ordinary Share at an
exercise price of $11.50 per full share (the “Warrants”), and one right to
receive one-tenth (1/10) of one Ordinary Share (the “Rights”). Certain
capitalized terms used herein are defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.       If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all Ordinary Shares beneficially owned by
him, her or it, whether acquired before, in or after the IPO, in favor of such
Business Combination.

 

2.       (a) In the event that the Company fails to consummate a Business
Combination within 12 months from the closing of the Company’s IPO (or, in the
event that the Company extended the period of time to consummate a business
combination up to three times, each by an additional three months, within 21
months) from the closing of the Company’s IPO, the undersigned shall take all
reasonable steps to (i) cause the Trust Fund to be liquidated and distributed to
the holders of the IPO Shares and (ii) cause the Company to liquidate as soon as
reasonably practicable.

 

 

 

 



 22 

 

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his, her
or its Insider Shares (“Claim”) and hereby waives any Claim the undersigned may
have in the future as a result of, or arising out of, any contracts or
agreements with the Company and will not seek recourse against the Trust Fund
for any reason whatsoever.

 

3.       The undersigned will escrow all of his, her or its Insider Shares
pursuant to the terms of a Stock Escrow Agreement, which the Company will enter
into with the undersigned and an escrow agent acceptable to the Company.

 

4.       In order to minimize potential conflicts of interest which may arise
from multiple affiliations, the undersigned agrees to present to the Company for
its consideration, prior to presentation to any other person or entity, any
suitable opportunity to acquire a target business, until the earlier of the
consummation by the Company of a Business Combination or the liquidation of the
Company, subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

5.       The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, including any company that is a portfolio
company of, or otherwise affiliated with, or has received financial investment
from, an entity with which any Insider or their affiliates is affiliated, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 

6.       Neither the undersigned, any member of the family of the undersigned,
nor any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment prior to, or for services rendered
in connection with, the consummation of the Business Combination; provided that
the Company shall be allowed to repay working capital loans made by the
undersigned to the Company in cash upon consummation of the Business
Combination. Notwithstanding the foregoing, the undersigned and any affiliate of
the undersigned shall be entitled to reimbursement from the Company for their
out-of-pocket expenses incurred in connection with identifying, investigating
and consummating a Business Combination.

 

7.       Neither the undersigned, any member of the family of the undersigned,
nor any affiliate of the undersigned will be entitled to receive or accept a
finder’s fee or any other compensation in the event the undersigned, any member
of the family of the undersigned or any affiliate of the undersigned originates
a Business Combination.

 

 

 

 



 23 

 

 

8.       The undersigned agrees to be a director and officer of the Company
until the earlier of the consummation by the Company of a Business Combination
or the liquidation of the Company. The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s biography and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933. The undersigned’s FINRA Questionnaire previously
furnished to the Company and the Representative is true and accurate in all
material respects. The undersigned represents and warrants that:

 

(a)He, she or it has never had a petition under the federal bankruptcy laws or
any state insolvency law been filed by or against (i) him, her or it, or any
partnership in which he or she was a general partner at or within two years
before the time of filing; or (ii) any corporation or business association of
which he or she was an executive officer at or within two years before the time
of such filing;

 

(b)He, she or it has never had a receiver, fiscal agent or similar officer been
appointed by a court for his business or property, or any such partnership;

 

(c)He, she or it has never been convicted of fraud in a civil or criminal
proceeding;

 

(d)He, she or it has never been convicted in a criminal proceeding or named the
subject of a pending criminal proceeding (excluding traffic violations and minor
offenses);

 

(e)He, she or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting him,
her or it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 

(f)He, she, or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days his,
her or its right to engage in any activity described in 10(e)(i) above, or to be
associated with persons engaged in any such activity;

 

(g)He, she, or it has never been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal or state securities law,
where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)He, she, or it has never been found by a court of competent jurisdiction in a
civil action or by the CFTC to have violated any federal commodities law, where
the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

 

 

 



 24 

 

 

(i)He, she, or it has never been the subject of, or a party to, any Federal,
State or foreign judicial or administrative order, judgment, decree or finding,
not subsequently reversed, suspended or vacated, relating to an alleged
violation of (i) any Federal, State or foreign securities or commodities law or
regulation, (ii) any law or regulation respecting financial institutions or
insurance companies including, but not limited to, a temporary or permanent
injunction, order of disgorgement or restitution, civil money penalty or
temporary or permanent cease-and desist order, or removal or prohibition order
or (iii) any law or regulation prohibiting mail or wire fraud or fraud in
connection with any business entity;

 

(j)He, she or it has never been the subject of, or party to, any sanction or
order, not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)He, she or it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 

(l)He, she or it was never subject to a final order of a state or foreign
securities commission (or an agency of officer of a state performing like
functions); a state or foreign authority that supervises or examines banks,
savings associations, or credit unions; a state or foreign insurance commission
(or an agency or officer of a state performing like functions); an appropriate
federal or foreign banking agency; the CFTC; or the National Credit Union
Administration that is based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct;

 

(m)He, she or it has never been subject to any order, judgment or decree of any
court of competent jurisdiction, that, at the time of the sale of the Units,
restrained or enjoined him, her or it from engaging or continuing to engage in
any conduct or practice: (i) in connection with the purchase or sale of any
security; (ii) involving the making of any false filing with the SEC or any
foreign regulatory agency with similar functions; or (iii) arising out of the
conduct of the business of an underwriter, broker, dealer, municipal securities
dealer, investment adviser or paid solicitor of purchasers of securities;

 

(n)He, she or it has never been subject to any order of the SEC or any foreign
regulatory agency with similar functions that orders him, her or it to cease and
desist from committing or causing a future violation of: (i) any scienter-based
anti-fraud provision of the federal securities laws, including, but not limited
to, Section 17(a)(1) of the Securities Act, Section 10(b) of the Exchange Act
and Rule 10b-5 thereunder, Section 15(c) and Section 206(1) of the Advisers Act
or any other rule or regulation thereunder; or (ii) Section 5 of the Securities
Act;

 

 

 



 25 

 

 

(o)He, she or it has never filed (as a registrant or issuer), or been named as
an underwriter in any registration statement or Regulation A offering statement
filed with the SEC that was the subject of a refusal order, stop order, or order
suspending the Regulation A exemption, or is, currently, the subject of an
investigation or proceeding to determine whether a stop order or suspension
order should be issued;

 

(p)He, she or it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)He, she or it is not subject to a final order of a state securities
commission (or an agency of officer of a state performing like functions); a
state authority that supervises or examines banks, savings associations, or
credit unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

 

(r)He, she or it is not subject to an order of the SEC entered pursuant to
section 15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange
Act”) or section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the
“Advisers Act”) that: (i) suspends or revokes the undersigned’s registration as
a broker, dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)He, she or it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

9.       The undersigned has full right and power, without violating any
agreement by which he, she or it is bound, to enter into this letter agreement
and to serve as a director and officer of the Company.

 

10.       The undersigned hereby waives his, her or its right to exercise
redemption rights with respect to any Ordinary Shares owned or to be owned by
the undersigned, directly or indirectly, whether purchased by the undersigned
prior to the IPO, in the IPO or in the aftermarket, and agrees that he, she or
it will not seek redemption with respect to or otherwise sell, such shares in
connection with any vote to approve a Business Combination with respect thereto,
a vote to amend the provisions of the Company’s Amended and Restated Memorandum
and Articles of Association, or a tender offer by the Company prior to a
Business Combination.

 

 

 

 



 26 

 

 

11.       The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
holders of IPO Shares the right to receive their pro rata portion of the funds
then held in the Trust Fund.

 

12.       In connection with Section 5-1401 of the General Obligations Law of
the State of New York, this letter agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
principles of conflicts of law that would result in the application of the
substantive law of another jurisdiction. The parties hereto agree that any
action, proceeding or claim arising out of or relating in any way to this letter
agreement shall be resolved through final and binding arbitration in accordance
with the International Arbitration Rules of the American Arbitration Association
(“AAA”). The arbitration shall be brought before the AAA International Center
for Dispute Resolution’s offices in New York City, New York, will be conducted
in English and will be decided by a panel of three arbitrators selected from the
AAA Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 

13.       As used herein, (i) a “Business Combination” shall mean a merger,
share exchange, asset acquisition, contractual arrangement, share purchase,
recapitalization, reorganization or other similar business combination with one
or more businesses or entities; (ii) “Insiders” shall mean all officers,
directors and shareholders of the Company immediately prior to the IPO; (iii)
“Insider Shares” shall mean all of the Ordinary Shares of the Company acquired
by an Insider prior to the IPO; (iv) “IPO Shares” shall mean the Ordinary Shares
issued in the Company’s IPO; (v) “Registration Statement” means the registration
statement on Form S-1 filed by the Company with respect to the IPO; and (vi)
“Trust Fund” shall mean the trust fund into which a portion of the net proceeds
of the Company’s IPO will be deposited.

 

14.       Any notice, consent or request to be given in connection with any of
the terms or provisions of this letter agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

with a copy (which copy shall not constitute notice) to:

 

Hunter, Taubman, Fischer & Li LLC

1450 Broadway, 26th Floor

New York, NY 10018

Attn: Lou Taubman, Esq.

Facsimile: (212) 202-6380

 

 

 

 



 27 

 

 

If to the Company:

 

Tottenham Acquisition I Limited

Unit B, 11F
On Hing Building
1-9 On Hing Terrance
Central, Hong Kong

Attn: Jason Ma, Chief Executive Officer

 

with a copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Giovanni Caruso, Esq.

Facsimile: (212) 504-3013

 

15.       No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

16.       The undersigned acknowledges and understands that the Underwriters and
the Company will rely upon the agreements, representations and warranties set
forth herein in proceeding with the IPO.

 

 

 

 

 

/s/ Jason Ma                                                       

Jason Ma



 

 

 

 

 

 



 28 

 

 

 

August 1, 2018

 

Tottenham Acquisition I Limited

Unit B, 11F
On Hing Building
1-9 On Hing Terrance
Central, Hong Kong

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

 

Re: Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Tottenham
Acquisition I Limited, a British Virgin Islands company (the “Company”), and
Chardan Capital Markets, LLC, as Representative (the “Representative”) of the
several underwriters named on Schedule A thereto (the “Underwriters”), relating
to an underwritten initial public offering (the “IPO”) of the Company’s units
(the “Units”), each comprised of one ordinary share of the Company, par value
$0.0001 per share (the “Ordinary Shares”), one redeemable warrant, each warrant
entitling its holder to purchase one-half (1/2) of one Ordinary Share at an
exercise price of $11.50 per full share (the “Warrants”), and one right to
receive one-tenth (1/10) of one Ordinary Share (the “Rights”). Certain
capitalized terms used herein are defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.       If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all Ordinary Shares beneficially owned by
him, her or it, whether acquired before, in or after the IPO, in favor of such
Business Combination.

 

2.       (a) In the event that the Company fails to consummate a Business
Combination within 12 months from the closing of the Company’s IPO (or, in the
event that the Company extended the period of time to consummate a business
combination up to three times, each by an additional three months, within 21
months) from the closing of the Company’s IPO, the undersigned shall take all
reasonable steps to (i) cause the Trust Fund to be liquidated and distributed to
the holders of the IPO Shares and (ii) cause the Company to liquidate as soon as
reasonably practicable.

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his, her
or its Insider Shares including any shares underlying the Private Units
(“Claim”) and hereby waives any Claim the undersigned may have in the future as
a result of, or arising out of, any contracts or agreements with the Company and
will not seek recourse against the Trust Fund for any reason whatsoever. The
undersigned acknowledges and agrees that there will be no distribution from the
Trust Fund with respect to any Warrants or Rights underlying the Private Units,
all of which will terminate on the Company’s liquidation.

 

 

 

 



 29 

 

 

3.       In the event that the Company does not consummate a Business
Combination and must liquidate and its remaining net assets are insufficient to
complete such liquidation, the undersigned agrees to advance such funds
necessary to complete such liquidation and agrees not to seek recourse for such
expenses.

 

4.       The undersigned will escrow all of his, her or its Insider Shares
pursuant to the terms of a Stock Escrow Agreement, which the Company will enter
into with the undersigned and an escrow agent acceptable to the Company.

 

5.       The undersigned agrees that until the Company consummates a Business
Combination, the undersigned’s Private Units will be subject to the transfer
restrictions described in the Subscription Agreement relating to the
undersigned’s Private Units.

 

6.       In order to minimize potential conflicts of interest which may arise
from multiple affiliations, the undersigned agrees to present to the Company for
its consideration, prior to presentation to any other person or entity, any
suitable opportunity to acquire a target business, until the earlier of the
consummation by the Company of a Business Combination or the liquidation of the
Company, subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

7.       The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, including any company that is a portfolio
company of, or otherwise affiliated with, or has received financial investment
from, an entity with which any Insider or their affiliates is affiliated, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 

8.       Neither the undersigned, any member of the family of the undersigned,
nor any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment prior to, or for services rendered
in connection with, the consummation of the Business Combination; provided that
the Company shall be allowed to repay working capital loans made by the
undersigned to the Company in cash upon consummation of the Business
Combination. Notwithstanding the foregoing, the undersigned and any affiliate of
the undersigned shall be entitled to reimbursement from the Company for their
out-of-pocket expenses incurred in connection with identifying, investigating
and consummating a Business Combination.

 

9.       Neither the undersigned, any member of the family of the undersigned,
nor any affiliate of the undersigned will be entitled to receive or accept a
finder’s fee or any other compensation in the event the undersigned, any member
of the family of the undersigned or any affiliate of the undersigned originates
a Business Combination.

 

 

 

 



 30 

 

 

10.       The undersigned’s biographical information previously furnished to the
Company and the Representative is true and accurate in all material respects,
does not omit any material information with respect to the undersigned’s
biography and contains all of the information required to be disclosed pursuant
to Item 401 of Regulation S-K, promulgated under the Securities Act of 1933. The
undersigned’s FINRA Questionnaire previously furnished to the Company and the
Representative is true and accurate in all material respects. The undersigned
represents and warrants that:

 

(a)He, she or it has never had a petition under the federal bankruptcy laws or
any state insolvency law been filed by or against (i) him, her or it, or any
partnership in which he or she was a general partner at or within two years
before the time of filing; or (ii) any corporation or business association of
which he or she was an executive officer at or within two years before the time
of such filing;

 

(b)He, she or it has never had a receiver, fiscal agent or similar officer been
appointed by a court for his business or property, or any such partnership;

 

(c)He, she or it has never been convicted of fraud in a civil or criminal
proceeding;

 

(d)He, she or it has never been convicted in a criminal proceeding or named the
subject of a pending criminal proceeding (excluding traffic violations and minor
offenses);

 

(e)He, she or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting him,
her or it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 

(f)He, she, or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days his,
her or its right to engage in any activity described in 10(e)(i) above, or to be
associated with persons engaged in any such activity;

 

 

 

 



 31 

 

 

(g)He, she, or it has never been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal or state securities law,
where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)He, she, or it has never been found by a court of competent jurisdiction in a
civil action or by the CFTC to have violated any federal commodities law, where
the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

(i)He, she, or it has never been the subject of, or a party to, any Federal,
State or foreign judicial or administrative order, judgment, decree or finding,
not subsequently reversed, suspended or vacated, relating to an alleged
violation of (i) any Federal, State or foreign securities or commodities law or
regulation, (ii) any law or regulation respecting financial institutions or
insurance companies including, but not limited to, a temporary or permanent
injunction, order of disgorgement or restitution, civil money penalty or
temporary or permanent cease-and desist order, or removal or prohibition order
or (iii) any law or regulation prohibiting mail or wire fraud or fraud in
connection with any business entity;

 

(j)He, she or it has never been the subject of, or party to, any sanction or
order, not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)He, she or it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 

(l)He, she or it was never subject to a final order of a state or foreign
securities commission (or an agency of officer of a state performing like
functions); a state or foreign authority that supervises or examines banks,
savings associations, or credit unions; a state or foreign insurance commission
(or an agency or officer of a state performing like functions); an appropriate
federal or foreign banking agency; the CFTC; or the National Credit Union
Administration that is based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct;

 

(m)He, she or it has never been subject to any order, judgment or decree of any
court of competent jurisdiction, that, at the time of the sale of the Units,
restrained or enjoined him, her or it from engaging or continuing to engage in
any conduct or practice: (i) in connection with the purchase or sale of any
security; (ii) involving the making of any false filing with the SEC or any
foreign regulatory agency with similar functions; or (iii) arising out of the
conduct of the business of an underwriter, broker, dealer, municipal securities
dealer, investment adviser or paid solicitor of purchasers of securities;

 

 

 

 



 32 

 

 

(n)He, she or it has never been subject to any order of the SEC or any foreign
regulatory agency with similar functions that orders him, her or it to cease and
desist from committing or causing a future violation of: (i) any scienter-based
anti-fraud provision of the federal securities laws, including, but not limited
to, Section 17(a)(1) of the Securities Act, Section 10(b) of the Exchange Act
and Rule 10b-5 thereunder, Section 15(c) and Section 206(1) of the Advisers Act
or any other rule or regulation thereunder; or (ii) Section 5 of the Securities
Act;

 

(o)He, she or it has never filed (as a registrant or issuer), or been named as
an underwriter in any registration statement or Regulation A offering statement
filed with the SEC that was the subject of a refusal order, stop order, or order
suspending the Regulation A exemption, or is, currently, the subject of an
investigation or proceeding to determine whether a stop order or suspension
order should be issued;

 

(p)He, she or it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)He, she or it is not subject to a final order of a state securities
commission (or an agency of officer of a state performing like functions); a
state authority that supervises or examines banks, savings associations, or
credit unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

 

(r)He, she or it is not subject to an order of the SEC entered pursuant to
section 15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange
Act”) or section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the
“Advisers Act”) that: (i) suspends or revokes the undersigned’s registration as
a broker, dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)He, she or it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

11.       The undersigned has full right and power, without violating any
agreement by which he, she or it is bound, to enter into this letter agreement.

 

12.       The undersigned hereby waives his, her or its right to exercise
redemption rights with respect to any Ordinary Shares owned or to be owned by
the undersigned, directly or indirectly, whether purchased by the undersigned
prior to the IPO, in the IPO or in the aftermarket, and agrees that he, she or
it will not seek redemption with respect to or otherwise sell, such shares in
connection with any vote to approve a Business Combination with respect thereto,
a vote to amend the provisions of the Company’s Amended and Restated Memorandum
and Articles of Association, or a tender offer by the Company prior to a
Business Combination.

 

 

 

 



 33 

 

 

13.       The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
holders of IPO Shares the right to receive their pro rata portion of the funds
then held in the Trust Fund.

 

14.       In connection with Section 5-1401 of the General Obligations Law of
the State of New York, this letter agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
principles of conflicts of law that would result in the application of the
substantive law of another jurisdiction. The parties hereto agree that any
action, proceeding or claim arising out of or relating in any way to this letter
agreement shall be resolved through final and binding arbitration in accordance
with the International Arbitration Rules of the American Arbitration Association
(“AAA”). The arbitration shall be brought before the AAA International Center
for Dispute Resolution’s offices in New York City, New York, will be conducted
in English and will be decided by a panel of three arbitrators selected from the
AAA Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 

15.       As used herein, (i) a “Business Combination” shall mean a merger,
share exchange, asset acquisition, contractual arrangement, share purchase,
recapitalization, reorganization or other similar business combination with one
or more businesses or entities; (ii) “Insiders” shall mean all officers,
directors and shareholders of the Company immediately prior to the IPO; (iii)
“Insider Shares” shall mean all of the Ordinary Shares of the Company acquired
by an Insider prior to the IPO and any Ordinary Shares underlying the Private
Units; (iv) “IPO Shares” shall mean the Ordinary Shares issued in the Company’s
IPO; (v) “Private Units” shall mean (x) the Units purchased in the private
placement taking place simultaneously with the consummation of the Company’s IPO
and (y) the additional Units that may be purchased in connection with the
exercise of the over-allotment option by the underwriters in the IPO as
described in the Registration Statement; (vi) “Registration Statement” means the
registration statement on Form S-1 filed by the Company with respect to the IPO;
and (vii) “Trust Fund” shall mean the trust fund into which a portion of the net
proceeds of the Company’s IPO will be deposited.

 

16.       Any notice, consent or request to be given in connection with any of
the terms or provisions of this letter agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

 

 

 



 34 

 

 

with a copy (which copy shall not constitute notice) to:

 

Hunter, Taubman, Fischer & Li LLC

1450 Broadway, 26th Floor

New York, NY 10018

Attn: Lou Taubman, Esq.

Facsimile: (212) 202-6380

 

If to the Company:

 

Tottenham Acquisition I Limited

Unit B, 11F
On Hing Building
1-9 On Hing Terrance
Central, Hong Kong

Attn: Jason Ma, Chief Executive Officer

 

with a copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Giovanni Caruso, Esq.

Facsimile: (212) 504-3013

 

17.       No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

18.       The undersigned acknowledges and understands that the Underwriters and
the Company will rely upon the agreements, representations and warranties set
forth herein in proceeding with the IPO.

 

Norwich Investment Limited

 

 

By: /s/ Jason Wong                                                      

Name: Jason Wong

Title: Director

 

 

 



 35 

 

 

 

August 1, 2018

 

Tottenham Acquisition I Limited

Unit B, 11F
On Hing Building
1-9 On Hing Terrance
Central, Hong Kong

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

 

Re:      Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Tottenham
Acquisition I Limited, a British Virgin Islands company (the “Company”), and
Chardan Capital Markets, LLC, as Representative (the “Representative”) of the
several underwriters named on Schedule A thereto (the “Underwriters”), relating
to an underwritten initial public offering (the “IPO”) of the Company’s units
(the “Units”), each comprised of one ordinary share of the Company, par value
$0.0001 per share (the “Ordinary Shares”), one redeemable warrant, each warrant
entitling its holder to purchase one-half (1/2) of one Ordinary Share at an
exercise price of $11.50 per full share (the “Warrants”), and one right to
receive one-tenth (1/10) of one Ordinary Share (the “Rights”). Certain
capitalized terms used herein are defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.       If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all Ordinary Shares beneficially owned by
him, her or it, whether acquired before, in or after the IPO, in favor of such
Business Combination.

 

2.       (a) In the event that the Company fails to consummate a Business
Combination within 12 months from the closing of the Company’s IPO (or, in the
event that the Company extended the period of time to consummate a business
combination up to three times, each by an additional three months, within 21
months) from the closing of the Company’s IPO, the undersigned shall take all
reasonable steps to (i) cause the Trust Fund to be liquidated and distributed to
the holders of the IPO Shares and (ii) cause the Company to liquidate as soon as
reasonably practicable.

 

 

 

 



 36 

 

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his, her
or its Insider Shares (“Claim”) and hereby waives any Claim the undersigned may
have in the future as a result of, or arising out of, any contracts or
agreements with the Company and will not seek recourse against the Trust Fund
for any reason whatsoever.

 

3.       The undersigned will escrow all of his, her or its Insider Shares
pursuant to the terms of a Stock Escrow Agreement, which the Company will enter
into with the undersigned and an escrow agent acceptable to the Company.

 

4.       In order to minimize potential conflicts of interest which may arise
from multiple affiliations, the undersigned agrees to present to the Company for
its consideration, prior to presentation to any other person or entity, any
suitable opportunity to acquire a target business, until the earlier of the
consummation by the Company of a Business Combination or the liquidation of the
Company, subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

5.       The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, including any company that is a portfolio
company of, or otherwise affiliated with, or has received financial investment
from, an entity with which any Insider or their affiliates is affiliated, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 

6.       Neither the undersigned, any member of the family of the undersigned,
nor any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment prior to, or for services rendered
in connection with, the consummation of the Business Combination; provided that
the Company shall be allowed to repay working capital loans made by the
undersigned to the Company in cash upon consummation of the Business
Combination. Notwithstanding the foregoing, the undersigned and any affiliate of
the undersigned shall be entitled to reimbursement from the Company for their
out-of-pocket expenses incurred in connection with identifying, investigating
and consummating a Business Combination.

 

7.       Neither the undersigned, any member of the family of the undersigned,
nor any affiliate of the undersigned will be entitled to receive or accept a
finder’s fee or any other compensation in the event the undersigned, any member
of the family of the undersigned or any affiliate of the undersigned originates
a Business Combination.

 

 

 

 



 37 

 

 

8.       The undersigned agrees to be a director of the Company until the
earlier of the consummation by the Company of a Business Combination or the
liquidation of the Company. The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s biography and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933. The undersigned’s FINRA Questionnaire previously
furnished to the Company and the Representative is true and accurate in all
material respects. The undersigned represents and warrants that:

 

(a)He, she or it has never had a petition under the federal bankruptcy laws or
any state insolvency law been filed by or against (i) him, her or it, or any
partnership in which he or she was a general partner at or within two years
before the time of filing; or (ii) any corporation or business association of
which he or she was an executive officer at or within two years before the time
of such filing;

 

(b)He, she or it has never had a receiver, fiscal agent or similar officer been
appointed by a court for his business or property, or any such partnership;

 

(c)He, she or it has never been convicted of fraud in a civil or criminal
proceeding;

 

(d)He, she or it has never been convicted in a criminal proceeding or named the
subject of a pending criminal proceeding (excluding traffic violations and minor
offenses);

 

(e)He, she or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting him,
her or it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 

(f)He, she, or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days his,
her or its right to engage in any activity described in 10(e)(i) above, or to be
associated with persons engaged in any such activity;

 

(g)He, she, or it has never been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal or state securities law,
where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)He, she, or it has never been found by a court of competent jurisdiction in a
civil action or by the CFTC to have violated any federal commodities law, where
the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

 

 

 



 38 

 

 

(i)He, she, or it has never been the subject of, or a party to, any Federal,
State or foreign judicial or administrative order, judgment, decree or finding,
not subsequently reversed, suspended or vacated, relating to an alleged
violation of (i) any Federal, State or foreign securities or commodities law or
regulation, (ii) any law or regulation respecting financial institutions or
insurance companies including, but not limited to, a temporary or permanent
injunction, order of disgorgement or restitution, civil money penalty or
temporary or permanent cease-and desist order, or removal or prohibition order
or (iii) any law or regulation prohibiting mail or wire fraud or fraud in
connection with any business entity;

 

(j)He, she or it has never been the subject of, or party to, any sanction or
order, not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)He, she or it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 

(l)He, she or it was never subject to a final order of a state or foreign
securities commission (or an agency of officer of a state performing like
functions); a state or foreign authority that supervises or examines banks,
savings associations, or credit unions; a state or foreign insurance commission
(or an agency or officer of a state performing like functions); an appropriate
federal or foreign banking agency; the CFTC; or the National Credit Union
Administration that is based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct;

 

(m)He, she or it has never been subject to any order, judgment or decree of any
court of competent jurisdiction, that, at the time of the sale of the Units,
restrained or enjoined him, her or it from engaging or continuing to engage in
any conduct or practice: (i) in connection with the purchase or sale of any
security; (ii) involving the making of any false filing with the SEC or any
foreign regulatory agency with similar functions; or (iii) arising out of the
conduct of the business of an underwriter, broker, dealer, municipal securities
dealer, investment adviser or paid solicitor of purchasers of securities;

 

(n)He, she or it has never been subject to any order of the SEC or any foreign
regulatory agency with similar functions that orders him, her or it to cease and
desist from committing or causing a future violation of: (i) any scienter-based
anti-fraud provision of the federal securities laws, including, but not limited
to, Section 17(a)(1) of the Securities Act, Section 10(b) of the Exchange Act
and Rule 10b-5 thereunder, Section 15(c) and Section 206(1) of the Advisers Act
or any other rule or regulation thereunder; or (ii) Section 5 of the Securities
Act;

 

 

 



 39 

 

 

(o)He, she or it has never filed (as a registrant or issuer), or been named as
an underwriter in any registration statement or Regulation A offering statement
filed with the SEC that was the subject of a refusal order, stop order, or order
suspending the Regulation A exemption, or is, currently, the subject of an
investigation or proceeding to determine whether a stop order or suspension
order should be issued;

 

(p)He, she or it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)He, she or it is not subject to a final order of a state securities
commission (or an agency of officer of a state performing like functions); a
state authority that supervises or examines banks, savings associations, or
credit unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

 

(r)He, she or it is not subject to an order of the SEC entered pursuant to
section 15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange
Act”) or section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the
“Advisers Act”) that: (i) suspends or revokes the undersigned’s registration as
a broker, dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)He, she or it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

9.       The undersigned has full right and power, without violating any
agreement by which he, she or it is bound, to enter into this letter agreement
and to serve as a director of the Company.

 

10.       The undersigned hereby waives his, her or its right to exercise
redemption rights with respect to any Ordinary Shares owned or to be owned by
the undersigned, directly or indirectly, whether purchased by the undersigned
prior to the IPO, in the IPO or in the aftermarket, and agrees that he, she or
it will not seek redemption with respect to or otherwise sell, such shares in
connection with any vote to approve a Business Combination with respect thereto,
a vote to amend the provisions of the Company’s Amended and Restated Memorandum
and Articles of Association, or a tender offer by the Company prior to a
Business Combination.

 

 

 

 



 40 

 

 

11.       The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
holders of IPO Shares the right to receive their pro rata portion of the funds
then held in the Trust Fund.

 

12.       In connection with Section 5-1401 of the General Obligations Law of
the State of New York, this letter agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
principles of conflicts of law that would result in the application of the
substantive law of another jurisdiction. The parties hereto agree that any
action, proceeding or claim arising out of or relating in any way to this letter
agreement shall be resolved through final and binding arbitration in accordance
with the International Arbitration Rules of the American Arbitration Association
(“AAA”). The arbitration shall be brought before the AAA International Center
for Dispute Resolution’s offices in New York City, New York, will be conducted
in English and will be decided by a panel of three arbitrators selected from the
AAA Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 

13.       As used herein, (i) a “Business Combination” shall mean a merger,
share exchange, asset acquisition, contractual arrangement, share purchase,
recapitalization, reorganization or other similar business combination with one
or more businesses or entities; (ii) “Insiders” shall mean all officers,
directors and shareholders of the Company immediately prior to the IPO; (iii)
“Insider Shares” shall mean all of the Ordinary Shares of the Company acquired
by an Insider prior to the IPO; (iv) “IPO Shares” shall mean the Ordinary Shares
issued in the Company’s IPO; (v) “Registration Statement” means the registration
statement on Form S-1 filed by the Company with respect to the IPO; and (vi)
“Trust Fund” shall mean the trust fund into which a portion of the net proceeds
of the Company’s IPO will be deposited.

 

14.       Any notice, consent or request to be given in connection with any of
the terms or provisions of this letter agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

with a copy (which copy shall not constitute notice) to:

 

Hunter, Taubman, Fischer & Li LLC

1450 Broadway, 26th Floor

New York, NY 10018

Attn: Lou Taubman, Esq.

Facsimile: (212) 202-6380

 

 

 

 



 41 

 

 

If to the Company:

 

Tottenham Acquisition I Limited

Unit B, 11F
On Hing Building
1-9 On Hing Terrance
Central, Hong Kong

Attn: Jason Ma, Chief Executive Officer

 

with a copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Giovanni Caruso, Esq.

Facsimile: (212) 504-3013

 

15.       No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

16.       The undersigned acknowledges and understands that the Underwriters and
the Company will rely upon the agreements, representations and warranties set
forth herein in proceeding with the IPO.

 

 

 

 

 

/s/ Satoshi Tominaga                                                       

Satoshi Tominaga

 

 

 

 

 

 



 42 

 

